United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2038
                                   ___________

Pat Hall,                               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Hormel Foods, Corp.,                    *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: April 4, 2001
                              Filed: April 9, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

        Pat Hall appeals from the district court’s1 adverse grant of summary judgment
in his action brought under the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the Nebraska Fair Employment Practices Act, and the Nebraska
Act Prohibiting Unjust Discrimination in Employment Because of Age. Upon our de
novo review, see Widoe v. Dist. #111 Otoe County Sch., 147 F.3d 726, 728 (8th Cir.




      1
        The Honorable William G. Cambridge, United States District Judge for the
District of Nebraska, now retired.
1998), we conclude the district court’s judgment was proper for the reasons stated in
its thorough opinion. Accordingly, we affirm. See 8th Cir. R. 47B.
       A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-